R E C E l V E D
UNITED sTATEs DISTRICT ooURT

 

N@V 29 2018 WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION
onvn. noone cLem<
wEs{F.LnND mmlcr o'F LoAgssmN
E’"B'i§lizi€i¢ii'\l o L WIs, CIVIL ACTIoN No. 1118-oV-1003-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ'MONTES
Respondent
J U D G M E N T

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to
the merits of Petitioner’s claim.

THUS DONE AND SIGNED at AleXandria, Louisiana, this ; gt \day of

/\/WLM 2018.

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

